            Case 1:17-cv-08813-LGS Document 7 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE UNITED STATES OF AMERICA
ex rel. THE HDF GROUP,
                                                                 FILED UNDER SEAL
                              Plaintiff,
                                                                 No. 17 Civ. 8813 (LGS)
                 v.

CRAY INC.,

                               Defendant.


                                               ORDER

      The United States (the “Government”) having now declined to intervene pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B), with respect to the claims raised in the qui tam

complaint filed by the relator in the above-captioned action,

IT IS HEREBY ORDERED THAT:

       1.        The complaint, this Order, and the Notice of Decision to Decline Intervention

shall be unsealed thirty days after entry of this Order. In the event that the relator has not

dismissed the complaint, service of the qui tam complaint upon the defendant by the relator is

authorized as of that date. If the relator voluntarily dismisses the complaint pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure within this thirty-day period, the relator may

seek to modify this Order with the consent of the United States or by motion on notice to the

United States.

       2.        The Notice of Election to Decline Intervention filed by the Government shall be

served by the relator upon defendant only after service of the complaint.

       3.        Except for the qui tam complaint, this Order, and the Notice of Decision to

Decline Intervention, all other contents of the Court’s file in this action as of the date of this

Order shall remain under seal and not be made public or served upon the defendant.
             Case 1:17-cv-08813-LGS Document 7 Filed 09/17/20 Page 2 of 2




        4.      Upon the unsealing of the complaint, the seal shall be lifted as to all matters

occurring in this action subsequent to the date of this Order.

        5.      The parties shall serve all pleadings and motions filed in this matter, including

supporting memoranda, upon the Government. The Government may order any transcripts of

depositions. The Government may seek to intervene with respect to the allegations in the

relator’s complaint (or any subsequent amended complaint), for good cause, at any time.

        6.      All further orders of this Court in this matter shall be sent to the Government by

the relator.

        7.      Should the relator or the defendant propose that the complaint or any of its

allegations be dismissed, settled, or otherwise discontinued, the moving party or parties must

solicit the written consent of the Government before applying for Court approval.



SO ORDERED:

Dated: New York, New York
               17 2020
       August ____,


                                                       _______________________________
                                                       HON. LORNA G. SCHOFIELD
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
